RESTRICTED STOCK AGREEMENT THIS RESTRICTED STOCK AGREEMENT (this "Agreement") is made effective the 30th day of June, 2007 by and between Aspire Japan, Inc., a Delaware corporation, (the "Company") and David Daisuke Nakajima, an individual (the "Employee"). RECITALS WHEREAS, the Employee has entered into an Employment Agreement with the Company under which the Company has agreed to issue to the Employee shares of Restricted Common Stock on the terms and conditions set forth herein; AGREEMENT NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promises hereinafter set forth, and, other good and valuable consideration, the parties hereto agree as follows: 1.
